DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20130244041) in view of Park et al. (US 20150226884).
Regarding claim 1, Cho discloses (Figs. 1-2) a liquid crystal panel comprising a liquid crystal cell (C) having a first surface and a second surface opposite to the first surface; a first polarizing plate (P) provided on the first surface; and a second polarizing plate (P) provided on the second surface, wherein the first and second polarizing plates each comprise a polarizer layer (1) and a low moisture permeable base layer (2b) bonded to the polarizer layer.
Cho does not necessarily disclose the liquid crystal panel satisfying Equation 1. [Equation 1] |ɑMD - ɑTD| ≤ 1 wherein, MD is a value determined by Equation 2 and TD is a value determined by Equation 3: [Equation 2] ɑMD = (sum of absorption axial bending moments acting on each layer of the first polarizing plate)/(sum of transmission axial bending moments acting on each layer of the second polarizing plate) [Equation 3] ɑTD = (sum of transmission axial bending moments acting on each layer of the first polarizing plate)/(sum of absorption axial 
Cho discloses the polarizing plate comprising of PVA and the low moisture permeable base layer comprising of PET having various compositions and thicknesses (sections 0060, 0062). It necessarily follows and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the particular equations to obtain excellent optical physical properties and improved thermal shock physical properties. Park discloses (Figs. 1, 5-6) the polarizing plate (6) comprising of PVA and the low moisture permeable base layer (2, 3) comprising of PET and the center of the liquid crystal panel is the center of the total thickness of the liquid crystal cell, the first polarizing plate and the second polarizing plate (sections 0049-0051, 0056, 0098-0099). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the particular polarizing plate and the low moisture permeable base layer to satisfy the particular equations to obtain a low contractive force to reduce a bending phenomenon. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the particular equations, since it has been held that where the general 
Regarding claim 2, Cho does not necessarily disclose each of ɑMD and ɑTD is a value of 0.8 to 1.2.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the particular ɑMD and ɑTD, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Cho does not necessarily disclose each of ɑMD and ɑTD is a value of 0.85 to 1.15.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the particular ɑMD and ɑTD, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Cho does not necessarily disclose each of ɑMD and ɑTD is 1.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the particular ɑMD and ɑTD, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Cho does not necessarily disclose ɑMD and ɑTD have the same value.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the particular ɑMD and ɑTD, since it has 
Regarding claim 6, Cho does not necessarily disclose the liquid crystal panel satisfies Equation 4: [Equation 4] (ɑMD – 1)(ɑTD – 1) ≤ 0. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the particular equation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Cho does not necessarily disclose the shrinkage force is determined based on a shrinkage ratio.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular force and ratio, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, Cho does not necessarily disclose the polarizer layer has an absorption axial shrinkage force of 5N to 9N when the polarizer layer is kept at 80°C for 2 hours.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular force, temperature, and time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular force, temperature, and time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Cho discloses (Figs. 1-2) the polarizer layer and the low moisture permeable base layer are bonded to each other via a UV adhesive layer (3) (section 0016).
Regarding claim 11, Cho discloses (Figs. 1-2) the numbers of layers constituting the first polarizing plate (P) and the second polarizing plate (P), respectively, are the same.
Regarding claim 12, Cho discloses (Figs. 1-2) the numbers of layers constituting the first polarizing plate and the second polarizing plate, respectively, are different (section 0064; polarizing plate either from Fig. 1 or polarizing plate from Fig. 2).
Regarding claim 13, Cho discloses (Figs. 1-2) a method for manufacturing a liquid crystal panel comprising: attaching a first polarizing plate (P) and a second polarizing plate (P) to both surfaces of a liquid crystal cell (C), respectively, wherein the first and second polarizing plates each comprise a polarizer layer (1) and a low moisture permeable base layer (2b) bonded to the polarizer layer. 
Cho does not necessarily disclose the method further comprising a step of producing the first and second polarizing plates so that the liquid crystal panel satisfies Equation 1: [Equation 1] |ɑMD - ɑTD| ≤ 1 wherein, MD is a value determined by Equation 2 and TD is a value 
Cho discloses the polarizing plate comprising of PVA and the low moisture permeable base layer comprising of PET having various compositions and thicknesses (sections 0060, 0062). It necessarily follows and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the particular equations to obtain excellent optical physical properties and improved thermal shock physical properties. Park discloses (Figs. 1, 5-6) the polarizing plate (6) comprising of PVA and the low moisture permeable base layer (2, 3) comprising of PET and the center of the liquid crystal panel is the center of the total thickness of the liquid crystal cell, the first polarizing plate and the second polarizing plate (sections 0049-0051, 0056, 0098-0099). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the particular polarizing plate and the low moisture permeable base layer to satisfy the particular 
Regarding claim 14, Cho does not necessarily disclose each of ɑMD and ɑTD is a value of 0.8 to 1.2.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the particular ɑMD and ɑTD, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Cho does not necessarily disclose each of ɑMD and ɑTD is a value of 0.85 to 1.15.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the particular ɑMD and ɑTD, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, Cho does not necessarily disclose each of ɑMD and ɑTD is 1.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the particular ɑMD and ɑTD, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the particular equation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Cho does not necessarily disclose the polarizer layer has an absorption axial shrinkage force of 5N to 9N when the polarizer layer is kept at 80°C for 2 hours.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular force, temperature, and time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, Cho does not necessarily disclose the low moisture permeable base layer has a transmission axial shrinkage force of 3N to 10N when the low moisture permeable base layer is kept at 80°C for 2 hours.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular force, temperature, and time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES S CHANG/            Primary Examiner, Art Unit 2871